Citation Nr: 0822068	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for varicose veins of 
the left leg, currently evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to June 
1965.  This matter is on appeal from a July 2006 rating 
decision of the San Juan, Puerto Rico Department of Veterans 
Affairs (VA) Regional Office (RO).

In October 2006, the veteran submitted a claim for 
entitlement to service connection for the total knee 
replacement of his left knee as secondary to the service-
connected varicose vein condition of his left leg.  As no 
rating decision has been made by the RO regarding this claim, 
it is referred back to the RO for their adjudication.


FINDING OF FACT

During the entire period on appeal, the veteran's varicose 
veins of the left leg resulted in only stasis pigmentation, 
mild swelling, aching, numbness, and tingling but no 
persistent edema or subcutaneous induration, eczema or 
persistent ulceration.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
varicose veins of the left leg have not been met for any of 
the period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code (DC) 7120 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
April 2005 and May 2006 prior to the initial RO decision.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in May 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in May 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in addition to stating that the veteran needed 
to submit evidence that his disability had increased in 
severity, the May 2006 letter and a supplemental letter sent 
in June 2007 ask the veteran to submit information regarding 
the impact of his increased disability on his employment.  
Also, the December 2006 and April 2007 statements of the case 
included the exact language from the DC under which he is 
rated.  Based on this evidence, the veteran can be expected 
to understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
correspondence.  Specifically, the veteran's April 2005 claim 
indicated that his condition had increased in severity and 
his January 2007 Form 9 reiterated that point and also 
requested a VA examination to fully examine the current 
severity of his disability.  The veteran underwent such an 
examination in March 2007 and indicated that his problems had 
worsened since his last examination conducted in May 2005 and 
that it had adversely affected his daily life.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and he submitted 
private medical records.   In addition, he was afforded a VA 
medical examination in May 2005 and again in March 2007 after 
he indicated that his symptoms had worsened.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently rated as 40 percent disabled as a 
result of varicose veins of the left leg under 38 C.F.R. 
§ 4.104 DC 7120.  Under that DC, the next higher rating of 60 
percent is warranted where there is either 1) persistent 
edema or 2) subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.

The medical evidence for the period on appeal includes VA 
examinations, VA treatment records, and private medical 
records.

The first VA examination, conducted in May 2005, indicated 
that the veteran's left leg varicose veins resulted in 
visible, palpable, pronounced, and tortuous varicose veins 
producing stasis pigmentation but not showing signs of ulcers 
or edema.  The veteran complained of constant numbness, 
tingling, and pain associated with the varicose veins of his 
left leg.

A May 2005 private lower extremity venous study resulted in a 
determinations of moderate left deep venous valvular 
insufficiency.

In January 2006, a VA treatment record indicated that the 
veteran displayed no edema or ulcers associated with his left 
leg varicose veins.  The varicose veins were described as 
"bilateral huge varicositites legs, with recurrent pains and 
inflammation.  Without stasis dermatitis and eczema or 
ulcerations at present.  Vascular study with bilateral 
moderate insufficiency."

The most recent VA examination, conducted in March 2007, 
indicated that the veteran had mild swelling and stasis 
pigmentation but no edema or ulcerations.  The veteran 
expressed complaints of worsening pain, numbness, tingling, 
and problems with mobility since the examination conducted in 
May 2005.

While the veteran's varicose veins of the left leg have been 
shown to be productive of stasis pigmentation in addition to 
other symptoms not mentioned in the rating criteria such as 
pain, tingling, numbness, and trouble with ambulation, no 
signs of edema or ulcers have been shown in the medical 
evidence of record.  Without either signs of persistent 
edema, subcutaneous induration or eczema, or persistent 
ulceration as a result of the veteran's left leg varicose 
veins, a higher rating cannot be established as the evidence 
does not more nearly approximate that required for a 60 
percent disability rating.

With regard to the claim for an increased rating, the Board 
has considered the veteran's statements regarding his 
service-connected disability on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

According to 38 C.F.R. § 3.321(b)(1) (2007), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In this case, there is no indication in the 
record that the veteran has had frequent periods of 
hospitalization for the treatment of his left leg varicose 
veins.  The recent VA examination indicated that the veteran 
is currently unemployed and had difficulties with past 
employment due to the difficulties that he had with both legs 
(the right leg is not service-connected).  However, there is 
no indication that he has experienced marked interference 
with employment solely due to the left leg varicose veins 
beyond that contemplated by the schedular evaluation already 
assigned.   Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.


ORDER

A rating in excess of 40 percent for varicose veins of the 
left leg is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


